DETAILED ACTION
This Action is in response to the communication filed on 10/13/2021.
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) and the species that is SEQ ID NO 33 in the reply filed on 10/13/2021 is acknowledged.
Claim 17 and the non-elected sequences are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Claims 1-16 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites the limitation "The aptamer according to claim 1, wherein… the stem loop partial structure represented by… (1’)…” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite the stem loop partial structure of formula (1’).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
To satisfy the written description requirement, MPEP §2163 states, in part “…a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”   Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”

In their broadest embodiments, the claims are drawn to an aptamer that binds to chymase and comprises a common sequence represented by UAACR1N1R2GGGG wherein R1 and R2 are each any one base and N1 shows 3 to 30 bases (uracil is optionally thymine) (see claim 1) or wherein N1 is a stem loop partial structure (see claim 2). As such, the claims encompass a genus of aptamers which bind to chymase and which must have the generic nucleic acid sequence/structure as set forth in claims 1 and 2.  It is noted that claim 1 indicates that the aptamer “comprises” the indicated sequence and claim 2 indicates that the aptamer “comprises” the indicated potential secondary structure. “Comprising” indicates that the aptamers are open to comprising additional nucleotides in addition the sequence explicitly set forth in the claims; 
The application discloses 30 different sequences identified as aptamers which bind chymase and have the required structure: SEQ ID Nos: 1-11 and 14-33, which range in size from 22 to 77 nucleotides in length.  The application indicates that many different chymase binding aptamers were produced using the SELEX method and a “common sequence”  having the sequence UAACR1N1R2GGGG as indicated above, was identified in a number of the aptamers.  Although all of the aptamers of SEQ ID Nos: 1-11 and 14-33 comprise the required common sequence, there is no evidence of a structure-function relationship between the “common sequence” and chymase-binding aptamer function such that all sequence which comprise the “common sequence” would have the required function.  The limited disclosure of the specification in view of the vast genus of molecules encompassed by the claims does not adequately describe the entire genus of molecules encompassed by the claims.
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does Vas-Cath at page 1116).  
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without a disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  

The specification lacks description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional inhibitory oligonucleotides that is required to practice any of the claimed methods.
It is noted that limiting the claims to the aptamers of SEQ ID Nos: 1-11, 14-33 would obviate this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2004/048511A2 (hereafter “Bentwich”).
The instant claims are drawn to an aptamer which comprises the sequence UAACR1N1R2GGGG wherein R1 and R2 are each any one base and N1 shows 3 to 30 bases Bentwich teaches a nucleotide sequence that comprises the sequence UAACUAAUUAGGGG which meets the structural limitations of the instant claims.  Claim 9 requires that the aptamer comprises a nucleotide sequence of SEQ ID NO: 33 (the elected sequence) wherein “one to several nucleotides are substituted, deleted, inserted or added (see claim 9, part (b)),  Bentwich’s sequence is 32 nucleotides in length where 22 nucleotides match with nucleotides of instant SEQ ID NO: 33 (see sequence alignment below).  Regarding the claim requirement that the sequence binds chymase and inhibits the activity of chymase, since the nucleotide sequence of Bentwich meets the structural limitations of the claims, it would necessarily have the same function(s), including binding chymase and inhibiting the activity of chymase.
See MPEP 2112.01, which states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely 

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Therefore, the instant claims are anticipated by Bentwich.

SEQUENCE ALIGNMENT

CC PN   WO2004048511-A2.
XX
CC PD   10-JUN-2004.
XX
CC PA   (ROSE-) ROSETTA GENOMICS LTD.
XX
CC PI   Bentwich I;
XX
DR   WPI; 2004-460760/43.
XX
CC PT   New bioinformatically detectable novel viral gene encoding substantially 
CC PT   pure nucleic acid, useful for preventing or treating viral diseases, and 
CC PT   for detecting expression of VGAM and VCR genes.
XX
CC PS   Disclosure; SEQ ID NO 35136; 74pp; English.
XX
CC   The invention relates to a bioinformatically detectable novel viral gene.
CC   Also disclosed are a vector comprising the DNA, a method of selectively 
CC   inhibiting translation of at least one gene comprising introducing the 
CC   vector into a cell, a gene expression system comprising the vector, and a
CC   vector inserter, functional to insert the vector into a cell, thus 
CC   selectively inhibiting translation of at least one gene, a probe 
CC   comprising the DNA, a method of selectively detecting expression of at 
CC   least one gene by using the probe, a gene expression system comprising 
CC   the probe, and a gene expression detector functional to selectively 
CC   detect expression of at least one gene, an antiviral substance capable of
CC   neutralizing the RNA and an antiviral treatment comprising neutralizing 
CC   the RNA. The genes are useful for preventing or treating viral diseases, 
CC   for detecting expression of VGAM and VCR genes, and for selectively 
CC   enhancing and inhibiting translation of their respective target genes. 
CC   The present sequence represents a viral regulatory miRNA.
XX
SQ   Sequence 32 BP; 10 A; 3 C; 9 G; 0 T; 10 U; 0 Other;

  Query Match             59.4%;  Score 18.4;  DB 14;  Length 32;
  Best Local Similarity   78.6%;  


Qy          2 UGAUCGGACAUAACUAAUUAGGGGUGUC 29  (SEQ ID NO: 33)
              |||| ||| | || |||||  |||||||
Db          5 UGAUUGGAAACAAUUAAUUGUGGGUGUC 32	 (Bentwich’s sequence)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635